Case: 19-1583   Document: 47     Page: 1    Filed: 10/14/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 WARSAW ORTHOPEDIC, INC., MEDTRONIC, INC.,
     MEDTRONIC SOFAMOR DANEK, INC.,
            Plaintiffs-Appellants

                            v.

                 RICK C. SASSO, M.D.,
                   Defendant-Appellee
                 ______________________

                       2019-1583
                 ______________________

    Appeal from the United States District Court for the
 Northern District of Indiana in No. 3:18-cv-00437-JD-
 MGG, Judge Jon DeGuilio.
                 ______________________

                Decided: October 14, 2020
                 ______________________

     MARK CHRISTOPHER FLEMING, Wilmer Cutler Pickering
 Hale and Dorr LLP, Boston, MA, argued for plaintiffs-ap-
 pellants. Also represented by MARY VIRGINIA SOOTER, Den-
 ver, CO.

     FREDERICK D. EMHARDT, Emhardt Law LLC, Carmel,
 IN, argued for defendant-appellee. Also represented by
 GEORGE T. PATTON, JR., Bose McKinney & Evans LLP,
 Washington, DC; JOHN M. BRADSHAW, Bradshaw Law
 LLC, Indianapolis, IN.
                 ______________________
Case: 19-1583     Document: 47     Page: 2    Filed: 10/14/2020




 2                          WARSAW ORTHOPEDIC, INC. v. SASSO




     Before NEWMAN, SCHALL, and WALLACH, Circuit Judges.
 NEWMAN, Circuit Judge.
     This appeal is from the decision of the United States
 District Court for the Northern District of Indiana, 1 dis-
 missing a declaratory judgment complaint filed by Warsaw
 Orthopedic, Inc.; Medtronic, Inc.; and Medtronic Sofamor
 Danek, Inc. (collectively, “Medtronic”) against Dr. Rick
 Sasso, a surgeon and inventor. The district court dismissed
 the complaint without prejudice, applying the doctrine of
 federal court “abstention” in view of the concurrent action
 in Indiana state court between the same parties concerning
 the same dispute; that decision is on appeal to the Indiana
 Court of Appeals. 2
     The state court action is described by Dr. Sasso as a
 contract case for payment for patent rights, and the federal
 action is described by Medtronic as a patent case in which
 payment requires valid patents. Medtronic argues that the
 district court’s “abstention” was an abuse of discretion, be-
 cause the federal courts have exclusive jurisdiction over pa-
 tent cases, and patent validity is fundamental to resolution
 of this dispute. Thus, Medtronic argues that abstention
 was inappropriate because the federal court had the obli-
 gation to receive and resolve this dispute.
     We conclude that the district court acted within its dis-
 cretion, abstaining without prejudice, on the facts hereof,
 for the question of contract interpretation is on appeal in




       1Warsaw Orthopedic, Inc. v. Sasso, No. 3:18-CV-437
 JD, 2019 WL 428574 (N. D. Ind., Jan. 31, 2019) (“Dist. Ct.
 Op.”).
     2  Warsaw Orthopedic, Inc. v. Sasso, Appeal No. 19A-
 PL-00378 (Ind. Ct. App., docketed Feb. 19, 2019).
Case: 19-1583    Document: 47       Page: 3   Filed: 10/14/2020




 WARSAW ORTHOPEDIC, INC. v. SASSO                           3



 the Indiana state court, and federal action based on the fed-
 eral issues is not precluded.
                         DISCUSSION
     Medtronic’s declaratory judgment complaint requests a
 declaration that Medtronic did not violate its royalty pay-
 ment obligation as set forth in a certain Purchase Agree-
 ment between Medtronic and Dr. Sasso (“Agreement”).
 The Agreement, also called the Facet Screw Agreement, is
 dated December 1, 1999 and states Medtronic’s terms of
 purchase of certain Dr. Sasso inventions. The Agreement
 provides for quarterly royalty payments based on Med-
 tronic’s sales of the defined Medical Device until “the last
 to expire of the patents included in Intellectual Property
 Rights, or if no patent application(s) issue into a patent
 having valid claim coverage of the Medical Device, then
 seven (7) years from the Date of First Sale of the Medical
 Device.” Agreement ¶ 7.
      For the invention at issue, the initial patent applica-
 tion was filed on November 23, 1999, and two patents were
 issued: U.S. Patent No. 6,287,313 (“the ’313 patent”) and
 its continuation, U.S. Patent No. 6,562,046 (“the ’046 pa-
 tent”); both patents are entitled “Screw Delivery System
 and Method.” The record states that Medtronic made roy-
 alty payments from 2002 to 2018.
     Proceedings in Indiana state court
     A dispute arose, for Dr. Sasso stated that Medtronic
 was not paying royalties on sales of all relevant devices,
 but Medtronic disagreed. In June 2014, Dr. Sasso filed suit
 in Marshall Circuit Court, County of Marshall, State of In-
 diana, for breach of contract and damages. 3 Medtronic



     3  Dr. Sasso added counts concerning the Facet Screw
 Agreement to a similar suit on a different agreement—the
 Vertex Agreement. Prior to the Facet Screw Agreement
Case: 19-1583    Document: 47      Page: 4    Filed: 10/14/2020




 4                          WARSAW ORTHOPEDIC, INC. v. SASSO




 answered that the devices for which Dr. Sasso is seeking
 additional royalties are not subject to the Agreement be-
 cause they are not covered by a valid claim of the ’313 or
 ’046 patents. Dr. Sasso then filed a “Motion for Summary
 Judgment on the Term of the Screw Delivery Agreement
 and on Patent Validity as a Defense to Payment.” The
 state court granted the motion, ruling:
     The amount of money to be paid under the Agree-
     ment and the term depend on the issuance of pa-
     tents and their expiration, not their validity.
     Patent No. 6,287,313 (“’313 patent”) or 6,562,046
     (“’046 patent”) issued and have not expired.
 Summ. J. Order, Marshall Circuit Court, No. 50C01-1806-
 PL-000027 (Sept. 13, 2018). The state court excluded the
 issue of validity from the jury trial. See Order Excluding
 Witnesses and Striking the Affirmative Defense of Patent
 Invalidity, No. 50C01-1806-PL-000027 (Sept. 13, 2018)
 (“All evidence related to the defense of patent invalidity is
 excluded.”).
     At the trial, the parties disagreed over whether any
 claim covered the asserted products. Dr. Sasso testified
 that claim 26 of the ’313 patent is “really really broad.”
 Trial Tr. Nov. 9, 2018, at 51. Medtronic was not permitted
 to raise any questions concerning the validity of claims of
 the asserted scope.
    The jury found that Medtronic had breached the Agree-
 ment, and awarded damages. Judgment on the verdict was




 counts being added, Medtronic had removed the Vertex
 Agreement suit to federal court, and the federal court re-
 manded to the state court. Sasso v. Warsaw Orthopedic,
 Inc., No. 3:13-cv-1031 (N.D. Ind. Apr. 2, 2014) (remand or-
 der).
Case: 19-1583     Document: 47      Page: 5   Filed: 10/14/2020




 WARSAW ORTHOPEDIC, INC. v. SASSO                            5



 entered on November 29, 2018. Medtronic filed an appeal
 to the Indiana Court of Appeals.
     The federal declaratory judgment action
      Meanwhile, on June 8, 2018, Medtronic filed this de-
 claratory judgment action in federal district court in Indi-
 ana. The complaint contains two counts, captioned as
 follows:
                          COUNT I
     Declaratory Judgment of No Breach of the Facet
     Screw Agreement Because No Valid Claim of the
     ’313 or ’046 Patent Covers the Medtronic Products
     for Which Dr. Sasso Seeks Royalties
                             ***
                          COUNT II
     Declaratory Judgment of No Breach of the Facet
     Screw Agreement Because No Claim of the ’313 or
     ’046 Patents, as Construed by Dr. Sasso, Is Valid
 Complaint, at 13–14. Medtronic stated in the complaint
 that the devices for which Dr. Sasso seeks additional roy-
 alties are not within the Agreement, and the claims as con-
 strued to cover such devices are not valid as required by
 the Agreement.
      In September 2018, Dr. Sasso moved the district court
 for “abstention or stay” of the declaratory action, citing the
 scheduled November 2018 trial in state court. The district
 court did not act before that trial. After the state court
 judgment in favor of Dr. Sasso, he moved the federal court
 for dismissal of Medtronic’s declaratory action, stating that
 the federal court did not have jurisdiction because the mat-
 ter had been decided. Medtronic opposed dismissal, argu-
 ing that the state court erred in law by refusing to permit
 Medtronic’s defenses concerning invalidity of the claims as
 construed to cover the additional Medtronic devices.
Case: 19-1583     Document: 47     Page: 6    Filed: 10/14/2020




 6                          WARSAW ORTHOPEDIC, INC. v. SASSO




     The district court dismissed the declaratory judgment
 action without prejudice, stating that:
     Here, there is no purpose to be served by the de-
     claratory judgment Medtronic seeks, at least at
     this time. Medtronic is asking for a declaratory
     judgment that it did not breach the Facet Screw
     Agreement and does not owe Dr. Sasso any dam-
     ages. But the state court has already entered judg-
     ment in Dr. Sasso’s favor on that claim. No order
     or judgment of this Court can undo that judg-
     ment—only the Indiana courts of appeals and the
     United States Supreme Court have authority to re-
     view that judgment.
 Dist. Ct. Op. at *3. The district court acknowledged that
 the state court decision was being appealed, and that “it is
 possible that the state judgment will be vacated at some
 point,” but that such possibility did not affect the present
 situation. Id. The district court also cited “the discretion
 provided by the Declaratory Judgment Act, assuming but
 not deciding that jurisdiction exists.” Id. at *2. The court
 exercised this discretion and dismissed the action.
     Medtronic now appeals this dismissal, stating that the
 federal courts have exclusive jurisdiction over issues of pa-
 tent validity, valid claims are required by the Agreement,
 and the state court erred in ruling that validity is irrele-
 vant to royalty payments under the Agreement. Medtronic
 points to the requirement in ¶ 7 for “valid claim coverage”:
     7. Term of Agreement. . . . Unless sooner termi-
     nated, this Agreement shall expire upon the last to
     expire of the patents included in Intellectual Prop-
     erty Rights, or if no patent application(s) issue into
     a patent having valid claim coverage of the Medical
     Device, then seven (7) years from the Date of First
     Sale of the Medical Device. . . .
Case: 19-1583    Document: 47       Page: 7   Filed: 10/14/2020




 WARSAW ORTHOPEDIC, INC. v. SASSO                           7



 Agreement ¶ 7. Medtronic also points to the Schedules in
 the Definitions of the Facet Screw Agreement’s subject
 matter:
     1. Definitions.
     A. The Invention. The Invention shall mean any
     product, method or system relating to a facet screw
     instrumentation and a headless facet screw fixa-
     tion system as described in Schedule A, attached
     hereto.
                             ***
     C. Medical Device. Medical Device shall mean any
     device, article, system, apparatus or product in-
     cluding the Invention. Such Medical Devices shall
     be listed in accordance with SDH [Sofamor Danek]
     catalog numbers and will be listed in Schedule B
     attached hereto. . . .
 Agreement ¶ 1. Medtronic states: “Schedule A describes a
 ‘Facet Screw Instrumentation and a Headless Facet Screw
 Fixation System consisting of bone screws and associated
 instruments for installation thereof.’ . . . Schedule B lists
 ‘Facet Screw Instrumentation, and A Headless Facet Screw
 Fixation System,’” with no listed catalog numbers. Med-
 tronic Br. 8 n.3.
      Medtronic states that royalties under the Agreement
 are based on the products set forth in the Agreement
 Schedules, and that those royalties were regularly and
 fully paid. Medtronic states that this dispute concerns
 “whether Medtronic owes royalties on other products not
 listed in Schedules A or B.” Id. (emphasis in original).
 Medtronic further states that valid claim coverage is re-
 quired by the Agreement, that patent validity is within ex-
 clusive federal jurisdiction, and that the claims as
 construed by Dr. Sasso are invalid.
Case: 19-1583     Document: 47      Page: 8     Filed: 10/14/2020




 8                           WARSAW ORTHOPEDIC, INC. v. SASSO




     Dr. Sasso states: “Right or wrong, this state court rul-
 ing is binding.” Sasso Br. 21.
     Patent reexamination
     Medtronic had, on May 1, 2018, requested Patent and
 Trademark Office reexamination of designated claims of
 the ’313 patent and on July 20, 2018, of designated claims
 of the ’046 patent. The PTO granted the reexaminations,
 and by Reexamination Certificate No. 90/014,131 issued
 January 4, 2019, the PTO cancelled claims 26–34 of the
 ’313 patent; and by Reexamination Certificate No.
 90/014,171 issued January 24, 2019, the PTO cancelled
 claims 9 and 11–32 of the ’046 patent.
     It appears undisputed that the PTO cancellations in-
 cluded all the claims that had been construed to cover the
 additional Medtronic devices for which royalties were
 sought. Medtronic Br. 15–16 & n.6. The district court
 acknowledged the reexaminations and stated that they are
 “not relevant here.” Dist. Ct. Op. at *1 n.3. Medtronic
 states that they are relevant to the requirement for cover-
 age by valid claims under Agreement ¶ 7.
     Federal jurisdiction
     Dr. Sasso challenges federal jurisdiction. Dr. Sasso
 states that the counts of the declaratory judgment com-
 plaint do not “arise under” the patent law, and thus the
 district court does not have jurisdiction under 28 U.S.C.
 § 1338. Dr. Sasso states that if the district court does have
 jurisdiction, then the court acted within its discretion in
 abstaining from the declaratory action. He also states that
 the Federal Circuit does not have jurisdiction over this ap-
 peal and that if appeal is available at all, it lies in the Sev-
 enth Circuit, not the Federal Circuit. 4



     4   28 U.S.C. § 1338(a) assigns to the federal district
 courts original jurisdiction over “any civil action arising
Case: 19-1583     Document: 47      Page: 9     Filed: 10/14/2020




 WARSAW ORTHOPEDIC, INC. v. SASSO                              9



     Medtronic states that district court and Federal Circuit
 jurisdiction are present because the declaratory judgment
 complaint includes determinations of patent validity and
 valid claim scope. Medtronic argues that this declaratory
 action meets the “arising under” standard for federal juris-
 diction, for the federal issues of patent validity and patent
 claim scope are “(1) necessarily raised, (2) actually dis-
 puted, (3) substantial, and (4) capable of resolution in fed-
 eral court without disrupting the federal-state balance
 approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258
 (2013). In NeuroRepair, Inc. v. Nath Law Group, 781 F.3d
1340 (Fed. Cir. 2015), this court elaborated that “[a]n issue
 of patent law is ‘necessarily raised’ if ‘a well-pleaded com-
 plaint establishes either that federal patent law creates the
 cause of action or that the plaintiff’s right to relief neces-
 sarily depends on resolution of a substantial question of
 federal patent law, in that patent law is a necessary ele-
 ment of one of the well-pleaded claims.’” Id. at 1344 (quot-
 ing Christianson v. Colt Indus. Operating Corp., 486 U.S.
800, 809 (1988)).
     An appellate court has “traditional and inherent func-
 tions [such] as determining its own jurisdiction and super-
 vising the exercise of jurisdiction by the district courts
 below it.” Shaw v. Gwatney, 795 F.2d 1351, 1353 n.2 (8th
 Cir. 1986). “[I]t is the duty of this court at all times to con-
 sider its own jurisdiction.” Smith v. Gober, 236 F.3d 1370,
 1371 (Fed. Cir. 2001); see also C.R. Bard, Inc. v. Schwartz,
 716 F.2d 874, 878 (Fed. Cir. 1983) (appellate court has ju-
 risdiction to decide whether the district court had jurisdic-
 tion).
      Applying the standards of precedent, the issues of va-
 lidity and claim scope are well-pleaded in this declaratory


 under any Act of Congress relating to patents,” and 28
 U.S.C. § 1295(a)(1) assigns exclusive appellate jurisdiction
 to the Federal Circuit for those district court decisions.
Case: 19-1583    Document: 47      Page: 10     Filed: 10/14/2020




 10                          WARSAW ORTHOPEDIC, INC. v. SASSO




 complaint, are actually disputed, are substantial to the fed-
 eral system as a whole, and the federal-state judicial bal-
 ance would not be disrupted by the district court’s exercise
 of declaratory jurisdiction. Thus, this declaratory action is
 within the district court’s jurisdictional authority, and we
 have jurisdiction to receive this appeal and to determine
 whether the district court abused its discretion in abstain-
 ing from exercise of declaratory jurisdiction.
      The district court’s abstention
     The Declaratory Judgment Act states that courts may
 grant declaratory relief, 28 U.S.C. § 2201(a), and the Su-
 preme Court has explained that the Act confers “unique
 and substantial discretion in deciding whether to declare
 the rights of litigants,” Wilton v. Seven Falls Co., 515 U.S.
277, 286 (1995). Also, the Court had stated in Brillhart v.
 Excess Insurance Co. of America, 316 U.S. 491 (1942), that
 federal courts may and reasonably should abstain from ex-
 ercising declaratory jurisdiction when the issues “can bet-
 ter be settled in [a] proceeding pending in . . . state court.”
Id. at 495.
     As summarized in Envision Healthcare, Inc. v. Pre-
 ferredOne Insurance Co., 604 F.3d 983 (7th Cir. 2010): “Un-
 der what is known as the Wilton/Brillhart abstention
 doctrine, district courts possess significant discretion to
 dismiss or stay claims seeking declaratory relief, even
 though they have subject matter jurisdiction over such
 claims.” Id. at 986. The propriety of a district court’s Wil-
 ton/Brillhart abstention is reviewed on the standard of
 abuse of discretion, that is, whether the action “is based on
 clearly erroneous findings of fact, is based on erroneous in-
 terpretations of the law, or is clearly unreasonable, arbi-
 trary or fanciful.” iLOR, LLC v. Google, Inc., 631 F.3d
1372, 1376 (Fed. Cir. 2011).
      Medtronic and Dr. Sasso discuss, but do not resolve,
 whether the criterion for measuring abstention discretion
 is the potentially more flexible measure of Wilton/Brillhart
Case: 19-1583    Document: 47      Page: 11    Filed: 10/14/2020




 WARSAW ORTHOPEDIC, INC. v. SASSO                           11



 or the standard of Colorado River Water Conservation Dis-
 trict v. United States, 424 U.S. 800 (1976). In Colorado
 River, the Court stated that abstention “is an extraordi-
 nary and narrow exception to the duty of a District Court
 to adjudicate a controversy properly before it,” stating that
 abstention is appropriate “only in the exceptional circum-
 stances where the order to the parties to repair to the state
 court would clearly serve an important countervailing in-
 terest.” Id. at 813.
      The thrust of precedent applying Colorado River is that
 a federal proceeding should not be stayed in favor of a state
 proceeding when the federal proceeding includes a claim
 over which federal courts have exclusive jurisdiction. See,
 e.g., Cottrell v. Duke, 737 F.3d 1238, 1248 (8th Cir. 2013)
 (“[W]e join the Second, Seventh, and Ninth Circuits and
 hold that the Colorado River doctrine may not be used to
 stay or dismiss a federal proceeding in favor of a concurrent
 state proceeding when the federal proceeding contains a
 claim over which Federal courts have exclusive jurisdic-
 tion.”).
     The district court here selected the standard of Wil-
 ton/Brillhart as attuned to the situation at hand. Dist. Ct.
 Op. at *2. We agree that this was reasonable on the facts
 here, for there had already been a trial in the state court
 and it is now on appeal at the Indiana Court of Appeals.
 The district court also referred to the Northern District’s
 2014 rebuff of Medtronic’s attempted removal to federal
 court, see supra n.3, although the district court remarked
 that this prior action is not res judicata. Id. at *1 n.2.
      Applying the standard of abuse of discretion, “it is ap-
 propriate to vest district courts with that discretion ‘in the
 first instance, because facts bearing on the usefulness of
 the declaratory judgment remedy, and the fitness of the
 case for resolution, are peculiarly within their grasp.’”
 Sony Elecs., Inc. v. Guardian Media Techs., Ltd., 497 F.3d
1271, 1288 (Fed. Cir. 2007) (quoting Wilton, 515 U.S. at
Case: 19-1583    Document: 47      Page: 12     Filed: 10/14/2020




 12                          WARSAW ORTHOPEDIC, INC. v. SASSO




 289). Medtronic challenges this exercise of discretion, ar-
 guing that patent validity is essential to Dr. Sasso’s claim
 and was wrongly excluded from the state court trial, pro-
 ducing a fatal flaw in the state court proceeding.
     In Wilton, the Supreme Court guided that the federal
 court must apply, to the facts before it, “a circumspect
 sense of its fitness informed by the teachings and experi-
 ence concerning the functions and extent of federal judicial
 power.” 515 U.S. at 287 (quoting Pub. Serv. Comm’n of
 Utah v. Wycoff Co., 344 U.S. 237, 243 (1952)). The Court
 explained that the Declaratory Judgment Act was designed
 to create “an opportunity, rather than a duty, to grant a
 new form of relief to qualifying litigants.” Id. at 288. The
 Court stated that the federal court should consider the ef-
 fect of the concurrent state court proceeding and “whether
 the claims of all parties in interest can satisfactorily be ad-
 judicated in [the state court] proceeding.” Id. at 283 (quot-
 ing Brillhart, 316 U.S. at 495).
      Precedent illustrates that the discretion to decline de-
 claratory judgment jurisdiction is not unlimited. For ex-
 ample, in Capo, Inc. v. Dioptics Medical Products, Inc., 387
F.3d 1352 (Fed. Cir. 2004), this court held that it was an
 abuse of discretion to dismiss a declaratory action challeng-
 ing patent validity, when the dismissal left the accused in-
 fringer “unable to resolve its accused liability for patent
 infringement.” Id. at 1357; see also Meyers v. Oneida Tribe
 of Indians of Wis., 836 F.3d 818, 823 (7th Cir. 2016)
 (“[T]here are numerous circumstances in which a court ap-
 propriately accords priority to a non-merits threshold in-
 quiry other than subject matter jurisdiction, such as
 pendent jurisdiction, forum non conveniens, abstention,
 and others.”). Medtronic also cites Jang v. Boston Scien-
 tific Corp., 767 F.3d 1334 (Fed. Cir. 2014), where the court
 held that discretionary dismissal was improper when “res-
 olution of the contract claim [] requires resolution of under-
 lying issues of infringement,” id. at 1337, including the
 scope and validity of the relevant patents, and there exists
Case: 19-1583    Document: 47     Page: 13    Filed: 10/14/2020




 WARSAW ORTHOPEDIC, INC. v. SASSO                          13



 the possibility that those issues could arise in subsequent
 infringement litigation and could create divergent judg-
 ments unless the court maintains appellate jurisdiction, id.
 at 1338. Medtronic reminds us that federal courts are not
 bound by a state court decision on a matter of federal law
 and argues that this too supports proceeding with federal
 action.
     Dr. Sasso responds that “[c]ommercial agreements tra-
 ditionally are the domain of state law” and “[s]tate law is
 not displaced merely because the contract relates to intel-
 lectual property which may or may not be patentable.”
 Sasso Br. 23 (quoting Aronson v. Quick Point Pencil Co.,
 440 U.S. 257, 262 (1979)). In Gunn, the Court affirmed
 that malpractice claims against a patent attorney are the
 province of the states’ “special responsibility for maintain-
 ing standards among members of the licensed professions,”
 and that it did not trigger the federal court’s exclusive pa-
 tent jurisdiction. 568 U.S. at 264; see also Christianson,
486 U.S. at 813–17 (discussing scope of “arising under” ju-
 risdiction).
     The Court’s guidance recognizes the variety of circum-
 stances in which both state and federal questions are pre-
 sent, and states in Grable & Sons Metal Products, Inc. v.
 Darue Engineering & Manufacturing, 545 U.S. 308 (2005),
 that “questions of [federal] jurisdiction over state-law
 claims require careful judgments about the nature of the
 federal interest at stake,” distinguishing a “sufficient con-
 dition for federal-question jurisdiction [from] a necessary
 one.” Id. at 317 (internal quotation marks and citations
 omitted).
     Precedent illustrates the variety of circumstances that
 may arise, whereby discretion is exercised on various facts,
 including whether preclusion should be afforded to a state
 court’s ruling on an aspect otherwise properly before the
 federal court. For example, in General Motors Corp. v. Ro-
 mein, 503 U.S. 181 (1992), the Court held that in applying
Case: 19-1583     Document: 47      Page: 14    Filed: 10/14/2020




 14                          WARSAW ORTHOPEDIC, INC. v. SASSO




 the Contract Clause, federal courts are “bound to decide for
 ourselves whether a contract was made,” affording “re-
 spectful consideration and great weight,” but not conclu-
 sive deference, “to the views of the State’s highest court.”
Id. at 187 (quoting Indiana ex rel. Anderson v. Brand, 303
U.S. 95, 100 (1938)). In Titus v. Wallick, 306 U.S. 282
 (1939), the Court distinguished the deference due to a state
 court’s application of the “law of its own state or matters
 peculiarly within its cognizance.” Id. at 288. Medtronic
 reminds us that for this Agreement the Indiana court was
 required to apply Tennessee law, suggesting that this di-
 minished any entitlement to deference on contract issues.
      Medtronic also cites Bouie v. City of Columbia, 378 U.S.
347 (1964), where the Court disagreed with the state
 court’s interpretation of state trespass law to avoid federal
 due process. Id. at 361–62. Medtronic states that prece-
 dent shows that preclusion “may in some contexts” be sub-
 ject to “[d]octrines of federal pre-emption.” Durfee v. Duke,
 375 U.S. 106, 114 (1963) (citing Kalb v. Feuerstein, 308 U.S.
433, 439 (1940)). As summarized in concurrence in Grable,
 there is room for discretion:
      The Court faithfully applies our precedents inter-
      preting 28 U.S.C. § 1331 to authorize federal-court
      jurisdiction over some cases in which state law cre-
      ates the cause of action but requires determination
      of an issue of federal law, e.g., Smith v. Kansas City
      Title & Trust Co., 255 U.S. 180, 41 S. Ct. 243, 65
L. Ed. 577 (1921); Merrell Dow Pharmaceuticals
      Inc. v. Thompson, 478 U.S. 804, 106 S. Ct. 3229, 92
L. Ed. 2d 650 (1986). . . . Whatever the virtues of
      the Smith standard, it is anything but clear. Ante,
      at 2367 (the standard “calls for a ‘common-sense
      accommodation of judgment to [the] kaleidoscopic
      situations’ that present a federal issue, in ‘a selec-
      tive process which picks the substantial causes out
      of the web and lays the other ones aside.’” (quoting
Case: 19-1583    Document: 47     Page: 15     Filed: 10/14/2020




 WARSAW ORTHOPEDIC, INC. v. SASSO                          15



     Gully v. First Nat. Bank in Meridian, 299 U.S. 109,
     117-118 (1936))) . . . .
545 U.S. at 320–21 (Thomas, J., concurring).
     On the entirety of the circumstances, we conclude that
 the district court exercised “common-sense accommodation
 of judgment,” id., and did not abuse its discretion in ab-
 staining and dismissing without prejudice.
                         CONCLUSION
     The decision of the district court is affirmed.
                        AFFIRMED